Exhibit 10.10
FORM OF
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED AGREEMENT (“Agreement”), is made and entered as
of the 31st day of December, 2008 (the “Execution Date”) by and between
Allegheny Technologies Incorporated, a Delaware corporation (hereinafter
referred to as the “Company”), and                      (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company (the “Board”) has approved
the Company’s entering into this agreement providing for certain severance
protection for the Executive following a Change in Control (as hereinafter
defined);
     WHEREAS, the Board of the Company believes that, should the possibility of
a Change in Control arise, it is imperative that the Company be able to receive
and rely upon the Executive’s advice, if requested, as to the best interests of
the Company and its stockholders without concern that the Executive might be
distracted by the personal uncertainties and risks created by the possibility of
a Change in Control;
     WHEREAS, in addition to the Executive’s regular duties, the Executive may
be called upon to assist in the assessment of a possible Change in Control,
advise management and the Board of the Company as to whether such Change in
Control would be in the best interests of the Company and its stockholders, and
to take such other actions as the Board determines to be appropriate; and
     WHEREAS, the purpose of this Amended and Restated Change in Control
Agreement is to amend and restate the Change in Control Agreement in its
entirety to cause the Agreement to comply with Section 409A of the Code.
     NOW, THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of Executive’s advice and
counsel notwithstanding the possibility, threat, or occurrence of a Change in
Control, and to induce the Executive to remain in the employ of the Company, and
for good and valuable consideration and the mutual covenants set forth herein,
the Company and the Executive, intending to be legally bound, agree as follows:
Article I
Definitions
     1.1 Definitions.  Whenever used in this Agreement, the following terms
shall have the meanings set forth below when the initial letter of the word or
abbreviation is capitalized:
          (a) “Accrued Obligations” means, as of the Effective Date of
Termination, the sum of (i) the Executive’s Base Compensation through and
including the Effective Date of Termination, (ii) the amount of any bonus,
incentive compensation, deferred compensation and

 



--------------------------------------------------------------------------------



 



other cash compensation accrued by the Executive as of the Effective Date of
Termination under the terms of any such arrangement and not then paid,
including, but not limited to, AIP accrued but not paid for a year ending prior
to the year in which occurs the Effective Date of Termination, (iii) unused
vacation time monetized at the then rate of Base Compensation, (iv) expense
reimbursements or other cash entitlements, (v) amounts accrued, including but
not limited to, amounts accrued as a result of the application of
Section 2.2(g), under any qualified, non-qualified or supplemental employee
benefit plan, payroll practice, policy or perquisite.
          (b) “AIP” means the Company’s Annual Incentive Plan as it exists on
the date hereof and as it may be amended, supplemented or modified from time to
time or any successor annual bonus plan.
          (c) “Base Compensation” shall mean the sum of (1) the highest annual
rate of base salary of the Executive as in effect within two years prior to
(A) the Effective Date of the Termination or (B) the date of the Change in
Control and (2) the greater of (A) the amount that would be paid under the AIP
for target performance in the calendar year that a Change in Control occurs or
(B) the actual AIP payment for the year immediately preceding the Change in
Control.
          (d) “Beneficiary” shall mean the persons or entities designated or
deemed designated by the Executive pursuant to Section 7.2 herein.
          (e) “Board” shall mean the Board of Directors of the Company.
          (f) For purposes hereof, the term “Cause” shall mean the Executive’s
conviction of a felony, breach of a fiduciary duty involving personal profit to
the Executive or intentional failure to perform stated duties reasonably
associated with the Executive’s position; provided, however, an intentional
failure to perform stated duties shall not constitute Cause unless and until the
Board provides the Executive with written notice setting forth the specific
duties that, in the Board’s view, the Executive has failed to perform and the
Executive is provided a period of thirty (30) days to cure such specific
failure(s) to the reasonable satisfaction of the Board.
          (g) For the purposes of this Agreement, “Change in Control” shall
mean, and shall be deemed to have occurred upon the occurrence of, any of the
following events:
          (1) The Company acquires actual knowledge that (x) any Person, other
than the Company, a subsidiary, any employee benefit plan(s) sponsored by the
Company or a subsidiary, has acquired the Beneficial Ownership, directly or
indirectly, of securities of the Company entitling such Person to 20% or more of
the Voting Power of the Company, or (y) any Person or Persons agree to act
together for the purpose of acquiring, holding, voting or disposing of
securities of the Company or to act in concert or otherwise with the purpose or
effect of changing or influencing control of the Company, or in connection with
or as Beneficial Ownership, directly or indirectly, of securities of the Company
entitling such Person(s) to 20% or more of the Voting Power of the Company; or

- 2 -



--------------------------------------------------------------------------------



 



          (2) The completion of a Tender Offer is made to acquire securities of
the Company entitling the holders thereof to 20% or more of the Voting Power of
the Company; or
          (3) The occurrence of a successful solicitation subject to Rule 14a-11
under the Securities Exchange Act of 1934, as amended (or any successor Rule)
(the “1934 Act”), relating to the election or removal of 50% or more of the
members of the Board or any class of the Board shall be made by any person other
than the Company or less than 51% of the members of the Board (excluding vacant
seats) shall be Continuing Directors; or
          (4) The occurrence of a merger, consolidation, share exchange,
division or sale or other disposition of assets of the Company as a result of
which the stockholders of the Company immediately prior to such transaction
shall not hold, directly or indirectly, immediately following such transaction a
majority of the Voting Power of (i) in the case of a merger or consolidation,
the surviving or resulting corporation, (ii) in the case of a share exchange,
the acquiring corporation or (iii) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the transaction, holds more than 20% of the consolidated
assets of the Company immediately prior to the transaction;
provided, however that (A) if securities beneficially owned by Executive are
included in determining the Beneficial Ownership of a Person referred to in
Section (i), (B) if Executive is named pursuant to Item 2 of the Schedule 14D-1
(or any similar successor filing requirement) required to be filed by the bidder
making a Tender Offer referred to in Section (ii) or (C) if Executive is a
“participant” as defined in Instruction 3 to Item 4 of Schedule 14A under the
1934 Act in a solicitation referred to in Section (iii) then no Change of
Control with respect to Executive shall be deemed to have occurred by reason of
any such event.
     For the purposes of Section 1(g), the following terms shall have the
following meanings:
     (i) The term “Person” shall be used as that term is used in Section 13(d)
and 14(d) of the 1934 Act as in effect on the Execution Date hereof.
     (ii) “Beneficial Ownership” shall be determined as provided in Rule 13d-3
under the 1934 Act as in effect on the Execution Date hereof.
     (iii) A specified percentage of “Voting Power” of a company shall mean such
number of the Voting Shares as shall enable the holders thereof to cast such
percentage of all the votes which could be cast in an annual election of
directors (without consideration of the rights of any class of stock, other than
the common stock of the company, to elect directors by a separate class vote);
and “Voting Shares” shall mean all securities of a company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any class of stock, other than the common stock of the company, to
elect directors by a separate class vote).

- 3 -



--------------------------------------------------------------------------------



 



     (iv) “Tender Offer” shall mean a tender offer or exchange offer to acquire
securities of the Company (other than such an offer made by the Company or any
subsidiary), whether or not such offer is approved or opposed by the Board.
     (v) “Continuing Directors” shall mean a director of the Company who either
(x) was a director of the Company on the date hereof or (y) is an individual
whose election, or nomination for election, as a director of the Company was
approved by a vote of at least two-thirds of the directors then still in office
who were Continuing Directors (other than an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of directors of the Company which would be subject to
Rule 14a-11 under the 1934 Act, or any successor Rule).
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Disability” means (A) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (B) the Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.
          (j) “409A Payment Date” shall mean, if the Executive is a Specified
Employee on the Effective Date of Termination, the date which is six months and
one day after the Effective Date of Termination and, if the Executive is not a
Specified Employee on the Effective Date of Termination, the date which is
30 days after the Effective Date of Termination. For a Specified Employee, in no
event shall such payment be made after the later of (i) the last day of the
calendar year in which such six-month dates occurs or (ii) 2 1/2 months after
the occurrence of the six-month date and the initial payment shall be equal to
six times the monthly amount otherwise due and the next and each subsequent
monthly payment shall be equal to one times the monthly amount otherwise due.
Payments made pursuant to this Agreement resulting from Separation From Service
due to Disability shall commence as soon as administratively feasible following
such Separation From Service, but in no event shall distribution be made, or
commence to be made, after the later of (i) the next following December 31 or
(ii) 2 1/2 months after the date of such Separation From Service due to
Disability.
          (k) “Effective Date of Termination” shall mean the date on which the
Executive’s employment terminates in a circumstance in which Section 2.1
provides for Severance Benefits (as defined in Section 2.1).

- 4 -



--------------------------------------------------------------------------------



 



          (l) “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:
          (1) A material diminution of the Executive’s authorities, duties,
responsibilities, or status (including offices, titles, or reporting
relationships) as an employee of the Company from those in effect as of one
hundred eighty (180) days prior to the Change in Control or as of the date of
execution of this Agreement if a Change in Control occurs within one hundred
eighty (180) days of the execution of this Agreement (the “Reference Date”) or
the assignment to the Executive of duties or responsibilities inconsistent with
his position as of the Reference Date, other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive, and other than any such alteration which is
consented to by the Executive in writing;
          (2) The Company’s requiring the Executive to be based at a location in
excess of thirty-five (35) miles from the location of the Executive’s principal
job location or office immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business obligations;
          (3) A reduction in the Executive’s annual salary or any material
reduction by the Company of the Executive’s other compensation or benefits from
that in effect on the Reference Date or on the date of the Change in Control,
whichever is greater;
          (4) The failure of the Company to obtain an unqualified agreement from
any successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 5 herein; and
          (5) Any purported termination by the Company of the Executive’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 2.6 below, and for purposes of this Agreement, no
such purported termination shall be effective.
The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s (A) incapacity due to physical or mental illness or
(B) continued employment following the occurrence of any event constituting Good
Reason herein.
          (m) “KEPP” means the Company’s Key Executive Performance Plan as it
exists on the date hereof and as it may be amended, supplemented or modified
from time to time or any successor plan.
          (n) “Performance/Restricted Stock Program” or “PRSP” means the
Company’s Performance/Restricted Stock Program as it exists on the date hereof
and as it may be amended, supplemented or modified from time to time or any
successor plan.

- 5 -



--------------------------------------------------------------------------------



 



          (o) “Separation from Service” means the cessation of Employment of the
Executive or the cessation of an independent contractor relationship between the
Company and the Executive (in each case at the level of interaction then
permitted under regulations issued pursuant to Section 409A of the Code) or the
Executive’s death, or Disability.
          (p) “Severance Compensation” means three [two, in the case of Group
Presidents] times Base Compensation (as defined in Section 1.1(c) above).
          (q) “Specified Employee” means a key employee as defined in
Section 416 of the Code (without regard to paragraph (5) thereof) if the Company
has publicly traded securities.
          (r) “TSRP” means the Total Shareholder Return Program as it exists on
the date of the amendment and restatement of this Agreement and as it may be
amended, supplemented or modified from time to time or a successor plan.
Article II
Severance Benefits
     2.1 Right to Severance Benefits.  The Executive shall be entitled to
receive from the Company severance benefits described in Section 2.2 below
(collectively, the “Severance Benefits”) if a Change in Control shall occur and
within twenty-four (24) months after the Change in Control either of the
following shall occur:
          (a) an involuntary Separation from Service of the Executive’s
employment with the Company by action taken by the Company without Cause; or
          (b) a voluntary Separation from Service of the Executive’s employment
with the Company by an action taken by the Executive for Good Reason. For
purposes of this Subsection 2.1(b), the voluntary Separation from Service by the
Executive for Good Reason is intended to be treated as described in Treas. Reg.
1.409A-1(n)(2).
     2.2 Severance Benefits.  In the event that the Executive becomes entitled
to receive Severance Benefits, as provided in Section 2.1, the Company shall
provide the Executive with total Severance Benefits as follows (but subject to
Sections 2.5 and 2.6):
          (a) The Executive shall receive single lump sum cash Severance
Compensation payment on the 409A Payment Date.
          (b) The Executive shall receive the Accrued Obligations in a lump sum
cash payment within thirty (30) days of the Effective Date of Termination.
          (c) On the 409A Payment Date, the Executive shall receive as AIP for
the year in which the termination occurs a lump sum cash payment, the greater of
(i) target AIP for that annual period or (ii) the amount that would have been
earned for the annual period if actual performance for the calendar year up to
and including the date of the Change in Control were annualized and measured
against the applicable Executive’s AIP goals for the calendar year, multiplied
by a fraction, the numerator of which is the number of days elapsed in the
current fiscal period to the Effective Date of Termination, and the denominator
of which is 365.

- 6 -



--------------------------------------------------------------------------------



 



          (d) On the 409A Payment Date, the Executive shall receive a lump sum
payment (i) of any earned but unpaid TSRP Awards (as defined in the TSRP) and
(ii) with respect to any TSRP Awards for then uncompleted TSRP Performance
Periods (as defined in the TSRP), the value for each then uncompleted TSRP
Performance Period equal to the greater of (A) the aggregate value of the TRSP
Awards that would have been earned if the rate of dividends paid for the
calendar year immediately prior to the Change in Control continued for the
remainder of each then uncompleted TSRP Performance Period and the rank of the
Company stock among the peer group as achieved as of the date of the Change in
Control was the rank of the Company stock as at the end of the TSRP Performance
Period and (B) the aggregate value of the TSRP Awards at Target for each then
uncompleted TSRP Performance Period; provided that portion of any TSRP Award
that would be paid in stock under the terms of the TSRP shall be paid in cash
using the highest value of Company Stock during the period of time between the
Change in Control and the Executive’s termination of employment.
          (e) On the 409A Payment Date, the Executive shall receive a lump sum
payment in cash based on the then current market value of the stock paid within
thirty (30) days of the Effective Date of Termination of any awards for then
uncompleted measurement periods under the Performance/Restricted Stock Program
as if all then applicable performance and service restrictions had been
satisfied.
          (f) On the 409A Payment Date, the Executive shall receive a lump sum
cash payment equal to the sum of (i) any earned but unpaid KEPP amounts and
(ii) with respect to any KEPP opportunities for any then uncompleted KEPP
Performance Periods an amount determined as the greater of (A) 1X Performance or
(B) the level of performance that would have been achieved if the rate of the
Company’s financial performance for the then completed period had continued for
the remainder of the Performance Period.
          (g) All perquisites and welfare benefits, including medical, dental,
vision, life and disability benefits pursuant to plans under which the Executive
and/or the Executive’s family is eligible to receive benefits and/or coverage
shall be continued commencing on the 409A Payment Date for a period of
thirty-six (36) months after the 409A Payment Date. Such benefits shall be
provided to the Executive at no less than the same coverage level as in effect
as of the date of the Change in Control. The Company shall pay the full cost of
such continued benefits, except that the Executive shall bear any portion of
such cost as was required to be borne by key executives of the Company generally
at the date of the Change in Control. Notwithstanding the foregoing, the
benefits described in this Section 2.2(g) may be discontinued prior to the end
of the periods provided in this Section to the extent, but only to the extent,
that the Executive receives substantially similar benefits from a subsequent
employer. In the event any insurance carrier shall refuse to provide coverage to
a former employee, the Company shall secure comparable coverage or may
self-insure the benefits if it pays such benefits together with a payment to the
Executive equal to the federal income tax consequences of payments to a former
highly compensated employee from a discriminatory self-insured plan.
          (h) On or after the 409A Payment Date, the Executive shall be entitled
to reimbursement for actual payments made for professional outplacement services
or job search not to exceed $25,000 [$15,000 in the case of Group Presidents] in
the aggregate.

- 7 -



--------------------------------------------------------------------------------



 



          (i) In determining the Executive’s pension benefit following
entitlement to a Severance Benefit, (i) the Executive shall be deemed to have
satisfied the age and service requirements for full vesting under the Company’s
qualified (within applicable legal parameters), non-qualified and supplemental
pension plans as of the Effective Date of Termination in which the Executive
then participates such that the Executive shall be entitled to receive the full
accrued benefit (based on actual service rendered through the Effective Date of
Termination plus the service under this Section 2.2(i)) under all such plans in
effect as of the date of the Change in Control, without any actuarial reduction
for early payment and (ii) the Executive shall be credited with years of service
for all purposes under each such plan equal to the number used to multiply Base
Compensation in Section 1.1(l) (not to exceed a maximum total of ten credited
years of service under the Company’s Supplemental Pension Plan, if applicable).
To the extent the amounts determined after giving effect to this Section 2.2(i)
cannot be paid from or under a qualified plan, as determined by the
administrator of the qualified plan(s), such amounts shall be paid in a single
cash payment on the 409A Payment Date, it being understood that the Executive
will receive all amounts that can be paid from or under a qualified plan from
such plan when such amounts otherwise become due.
          (j) If the Company is providing the Executive with the use of an
automobile on the date of the Change in Control, on the 409A Payment Date, the
Company shall acquire title to such automobile if it does not then have title,
satisfy any lease obligation, lien or encumbrance related to such automobile and
transfer to the Executive, free and clear of all encumbrances, title to the
automobile.
     2.3 Stock Options.  All Company stock options previously granted to the
Executive shall be fully vested and exercisable immediately upon a Change in
Control, provided, however for purposes of this Section 2.3, the thresholds for
measuring a Change in Control under the regulations published under Section 409A
shall be substituted for the thresholds under Section 1.1(g). Such options shall
be exercisable for the remainder of the term established by the Company’s stock
option plan as if the options had vested in accordance with the normal vesting
schedule and the Executive had remained an employee of the Company. Company
stock acquired pursuant to any such exercise may be sold by the Executive free
of any Company restrictions, whatsoever (other than those imposed by federal and
state securities laws).
     2.4 Termination for any Other Reason.  If the Executive’s employment with
the Company is terminated under any circumstances other than those set forth in
Section 2.1, including without limitation by reason of retirement, death,
disability, discharge for Cause or resignation without Good Reason, or any
termination, for any reason, that occurs prior to a Change in Control (other
than as provided below) or after twenty-four (24) months following a Change in
Control, the Executive shall have no right to receive the Severance Benefits
under this Agreement or to receive any payments in respect of this Agreement. In
such event Executive’s benefits, if any, in respect of such termination shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable plans, programs, policies and practices then in
effect. Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated at any time from three
(3) to eight (8) months prior to the date on which a Change in Control occurs
either (i) by the Company other than for Cause or (ii) by the Executive for Good
Reason, and it is reasonably demonstrated that termination of employment (a) was
at the request of an unrelated third party

- 8 -



--------------------------------------------------------------------------------



 



who has taken steps reasonably calculated to effect a Change in Control, or
(b) otherwise arose in connection with or in anticipation of the Change in
Control, then for all purposes of this Agreement the termination shall be deemed
to have occurred as if immediately following a Change in Control for Good Reason
and the Executive shall be entitled to Severance Benefits as provided in
Section 2.2 hereof. Notwithstanding anything in this Agreement to the contrary,
if the Executive’s employment with the Company is terminated at any time within
three (3) months prior to the date on which a Change in Control occurs either
(i) by the Company other than for Cause or (ii) by the Executive for Good
Reason, such termination shall conclusively be deemed to have occurred as if
immediately following a Change in Control for Good Reason and the Executive
shall be entitled to Severance Benefits as provided in Section 2.2. hereof.
     2.5 Notice of Termination.  Any termination by the Company for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
     2.6 Withholding of Taxes.  The Company shall withhold from any amounts
payable under this Agreement all Federal, state, local, or other taxes that are
legally required to be withheld.
     2.7 Certain Additional Payments by the Company.
          (a) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any economic benefit or payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up-Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
          (b) Subject to the provisions of Section 2.7(c), all determinations
required to be made under this Section 2.7 including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by the
Company’s regular outside independent public accounting firm (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the Effective Date of
Termination, if applicable, or such earlier time as is requested by the Company.
The initial Gross-Up Payment, if any, as determined pursuant to this
Section 2.7(b), shall be paid to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with an opinion that the Executive has substantial authority not to
report any Excise Tax or excess parachute payments on Executive’s federal income
tax return. Any

- 9 -



--------------------------------------------------------------------------------



 



determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 2.7(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the later of either
(i) the date the Executive has actual knowledge of such claim, or (ii) ten
(10) days after the Internal Revenue Service issues to the Executive either a
written report proposing imposition of the Excise Tax or a statutory notice of
deficiency with respect thereto, and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall: (i) give the Company any information reasonably requested by
the Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, (iv) permit the Company to participate in any proceedings relating
to such claim; provided, however, that the Company shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 2.7(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to request or accede to a request for
an extension of the statute of limitations with respect only to the tax claimed,
or pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided further that any extension of the statute of limitations
requested or acceded to by the Executive at the Company’s request and relating
to payment of taxes for the

- 10 -



--------------------------------------------------------------------------------



 



taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 2.7(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 2.7(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 2.7(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
          (e) In the event that any state or municipality or subdivision thereof
shall subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by such state, municipality, or
subdivision with respect to receipt of such Payment, the foregoing provisions of
this Section 2.7 shall apply, mutatis mutandis, with respect to such special
tax.
Article III
The Company’s Payment Obligation
     3.1 Payment Obligations Absolute.  Except as otherwise provided in the last
sentence of Section 2.2(g), the Company’s obligation to make the payments and
the arrangements provided for in this Agreement shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right that the Company may have against the Executive or any other party. All
amounts payable by the Company under this Agreement shall be paid without notice
or demand. Each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever. Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a Federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Agreement
not expressly subject to such order.
     3.2 Contractual Rights to Payments and Benefits.  This Agreement
establishes and vests in the Executive a contractual right to the payments and
benefits to which the Executive is entitled hereunder. Nothing herein contained
shall require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.

- 11 -



--------------------------------------------------------------------------------



 



The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in the
last sentence of Section 2.2(g).
Article IV
Enforcement and Legal Remedies
     4.1 Consent to Jurisdiction.  Each of the parties hereto irrevocably
consents to personal jurisdiction in any action brought in connection with this
Agreement in the United States District Court for the Western District of
Pennsylvania or any Pennsylvania state court of competent jurisdiction. The
parties also consent to venue in the above forums and to the convenience of the
above forums. Any suit brought to enforce the provisions of this Agreement must
be brought in the aforementioned forums.
     4.2 Cost of Enforcement.  In the event that it shall be necessary or
desirable for the Executive to retain legal counsel in connection with the
enforcement of any or all of Executive’s rights to Severance Benefits under
Section 2.2 of this Agreement, and provided that the Executive substantially
prevails in the enforcement of such rights, the Company, as applicable, shall
pay (or the Executive shall be entitled to recover from the Company, as the case
may be) the Executive’s reasonable attorneys’ fees, costs and expenses in
connection with the enforcement of Executive’s rights.
Article V
Binding Effect; Successors
     The rights of the parties hereunder shall inure to the benefit of their
respective successors, assigns, nominees, or other legal representatives. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or a significant portion of the assets of the
Company, as the case may be, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company”, as the case may be, for purposes of
this Agreement.
Article VI
Term of Agreement
     The term of this Agreement shall commence on the Execution Date and shall
continue in effect for three (3) full years (the “Term”) unless further extended
as provided in this Article. The Term of this Agreement shall be automatically
and without action by either party extended for one additional calendar month on
the last business day of each calendar month so that at any given time there are
no fewer than 35 nor more than 36 months remaining unless one party gives
written notice to the other that it no longer wishes to extend the Term of this
Agreement, after

- 12 -



--------------------------------------------------------------------------------



 



which written notice, the Term shall not be further extended except as may be
provided in the following sentence. However, in the event a Change in Control
occurs during the Term, this Agreement will remain in effect for the longer of:
(i) thirty-six (36) months beyond the month in which such Change in Control
occurred; or (ii) until all obligations of the Company hereunder have been
fulfilled and all benefits required hereunder have been paid to the Executive or
other party entitled thereto.
Article VII
Miscellaneous
     7.1 Employment Status.  Neither this Agreement nor any provision hereof
shall be deemed to create or confer upon the Executive any right to be retained
in the employ of the Company or any subsidiary or other affiliate thereof.
     7.2 Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. Such designation must be
in the form of a signed writing acceptable to the Board of Directors of the
Company. The Executive may make or change such designation at any time.
     7.3 Entire Agreement.  This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. Any
payments actually made under this Agreement in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program, or policy of the Company to which the
Executive might otherwise be entitled.
     7.4 Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.
     7.5 Notices.  All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first-class
certified mail, return receipt requested, postage prepaid, to the other party,
addressed as follows:
(a)      If to the Company:
Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attn: Chief Executive Officer
          (b) If to Executive, to the Executive’s address set forth at the end
of this Agreement. Addresses may be changed by written notice sent to the other
party at the last recorded address of that party.
     7.6 Execution in Counterparts.  The parties hereto in counterparts may
execute this Agreement, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

- 13 -



--------------------------------------------------------------------------------



 



     7.7 Severability.  In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are for convenience of
reference and not part of the provisions hereof and shall have no force and
effect.
     7.8 Modification.  No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and on behalf of the Company.
     7.9 Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of the Commonwealth of Pennsylvania, other than the conflict of
law provisions thereof, shall be the controlling laws in all matters relating to
this Agreement.
     7.10 Section 409A.
            (a) CONSTRUCTION AND INTERPRETATION. This Agreement shall be
construed and interpreted in a manner so as not to trigger adverse tax
consequences to the Executive under Section 409A of the Code and the rulings and
regulations issued thereunder. The Company may amend this Agreement in any
manner necessary to comply with Code Section 409A or any successor law, without
the consent of the Executive. Furthermore, to the extent necessary to comply
with Section 409A of the Code, the payment terms for any of the payments or
benefits payable hereunder may be delayed without the Executive’s consent to
comply with Section 409A of the Code.

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  ALLEGHENY TECHNOLOGIES INCORPORATED    
 
           
 
  By:        
 
           
 
  Title:   Executive Vice President, Human Resources, Chief Legal and Compliance
Officer, General Counsel and Corporate Secretary    
 
                EXECUTIVE:    
 
                     
 
  Address:        

- 15 -